PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

DMITRI HENDERSON,                                )
                                                 )     CASE NO. 4:19CV947
                 Petitioner,                     )
                                                 )     JUDGE BENITA Y. PEARSON
                 v.                              )
                                                 )
WARDEN MARK WILLIAMS,                            )
                                                 )     MEMORANDUM OPINION AND
                 Respondent.                     )     ORDER [Resolving ECF No. 9]



       Pro se petitioner Dmitri Henderson, confined at FCI Elkton, filed the above-captioned

habeas corpus action under 28 U.S.C. § 2241. He requests “relief in the form of removing all

holds, including medical[,] none of which are valid and are unlawfully detaining petitioner in

custody.” ECF No. 1 at PageID #: 1.

       In response, the Government moved to dismiss for lack of jurisdiction. ECF No. 9 at

PageID #: 22. Following the filing of the habeas petition, Petitioner’s medical hold was lifted.

Id. Petitioner is set for placement in a halfway house on August 6, 2019. ECF No. 9-1 at PageID

#: 25. Because Petitioner has received the relief requested in his petition, the case is moot. See

Berger v. Cuyahoga Cty. Bar Ass’n, 983 F.2d 718, 724 (6th Cir. 1993) (“Mootness results when

events occur during the pendency of the litigation which render the court unable to grant the

requested relief.”) (quotation omitted). The Court therefore lacks jurisdiction over Petitioner’s

claim. See id.
(4:19CV947)

         Accordingly, the Government’s motion to dismiss is granted for lack of jurisdiction. ECF

No. 9.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).


         IT IS SO ORDERED.

 August 5, 2019                                  /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  2
